--------------------------------------------------------------------------------

Exhibit 10.3
 
January 23, 2008
 
To:
The Royal Bank of Scotland plc (“RBS”)
   
cc:
Greenwich Capital Markets, Inc.
 
600 Steamboat Road
 
Greenwich, CT 06830
 
Attn:  Melizza Stotler
 
Tel: (203) 618-2576
 
Fax: (203) 618-2580
   
From:
FORDCREDIT AUTOOWNER TRUST 2008-A
 
c/o U.S. Bank Trust National Association,
 
as Owner Trustee
 
300 Delaware Avenue, Ninth Floor
 
Wilmington, Delaware 19801
 
Attention: Corporate Trust Department
 
Telephone:  (302) 552-3200
 
Facsimile:  (302) 552-3129
     
Re:  Interest Rate Swap Reference No D16589977.FRONT



Ladies and Gentlemen:


The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between RBS (“Party A”) and Ford Credit Auto
Owner Trust 2008-A (“Party B”) on the Trade Date listed below (the
“Transaction”).  This letter constitutes a “Confirmation” as referred to in the
Agreement specified below.


The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swaps and Derivatives Association, Inc.) are
incorporated into this Confirmation.  For these purposes, all references in
those Definitions to a “Swap Transaction” will be deemed to apply to the
Transaction referred to herein.  In the event of any inconsistency between those
Definitions and this Confirmation, this Confirmation will govern.


1.  This Confirmation supplements, forms part of, and is subject to, the ISDA
Master Agreement and the Schedule thereto, both dated as of January 23, 2008,
between you and us (as amended, supplemented or otherwise modified from time to
time, the “Agreement”).  All provisions contained in the Agreement govern this
Confirmation except as expressly modified below.  Other capitalized terms used
herein and not otherwise defined will have the meanings given them in the
Indenture referred to in the Agreement.   In the event of any inconsistency
between those terms and this Confirmation, this Confirmation will govern.


2. The terms of the particular Transaction to which this Confirmation relates
are as follows:


Party A:
RBS
   
Party B:
Ford Credit Auto Owner Trust 2008-A
   
Trade Date:
January 15, 2008.

 

--------------------------------------------------------------------------------


 

       
Effective Date:
January 23, 2008.
       
Notional Amount:
For the first Calculation Period (from and including, January 23, 2008, to but
excluding February 15, 2008), the Notional Amount of this Transaction for
purposes of calculating payments due by either party on the first Payment Date
will be $710,400,000.00.  With respect to any subsequent Calculation Period up
through and including the Calculation Period ending on but excluding July 15,
2010, the Notional Amount will be the Note Balance of the Class A-2 Notes (after
giving effect to all amounts paid on the Payment Date that is the first day of
such Calculation Period) as stated on the Servicer’s monthly investor report
relating to such Payment Date (the “Actual Balance”).  Party B will determine
the Notional Amount and will inform Party A of such determination by the twelfth
day of each calendar month using the aggregate outstanding principal balance for
the Class A-2 Notes prior to giving effect to any payments of principal of Class
A-2 Notes on the following Payment Date, as shown in the Servicer's monthly
investor report relating to such Payment Date.
       
Termination Date:
The earlier of July 15, 2010, and the date the aggregate outstanding principal
balance of the Class A-2 Notes has been reduced to zero.
       
Fixed Amounts
         
Fixed Rate Payer:
Party B.
       
Fixed Rate PayerPayment Date:
The 15th day of each calendar month, subject to adjust­ment in accordance with
the Following Business Day Convention.
       
Period End Date:
The 15th day of each calendar month, with No Adjust­ment.  (This means that each
Calculation Period for the Fixed Amount will have 30 days, except for the
Initial Calculation Period, which will commence on January 23, 2008, and end on
and excluding February 15, 2008.)
       
Fixed Rate:
3.8425%
       
Fixed Rate Day Count Fraction:
30/360
       
Floating Amounts
         
Floating Rate Payer:
Party A.

 
2

--------------------------------------------------------------------------------





             
Floating Rate Payer Payment Dates:
The 15th day of each calendar month, subject to adjust­ment in accordance with
the Following Business Day Convention.
       
Floating Rate for Initial Calculation Period:
To be determined by Linear Interpolation of 2 Week LIBOR and 1 Month LIBOR on
January 21, 2008 (excluding spread)
       
Floating Rate Option:
USD-LIBOR-BBA.
       
Designated Maturity:
One month.
       
Spread:
Plus 0.60%
 
 
   
Floating Rate Day Count Fraction:
Actual/360.
       
Reset Dates:
The first day of each Floating Rate Payer Calculation Period.
       
Business Days:
New York and Delaware.
             
3.  Account Details
         
Payments to Party A:
The Royal Bank of Scotland Financial Markets Fixed Income and Interest Rate
Derivative Operations
         
London SWIFT RBOSGB2RTCM
   
with JPMorgan Chase Bank New York CHASUS33
   
ABA # 021000021
   
Account Number 400930153
       
Payments to Party B:
The Bank of New York
   
ABA # 021000018
   
Acct #  111-565
   
Attn:  John Rooney
   
For further credit to:  Ford Credit Auto Owner Trust 2008-A Collection Acct TAS
#879524
       
Party A Operations
 

 
3

--------------------------------------------------------------------------------





 
Contact:
RBS Financial Markets
   
Level 4
   
135 Bishopsgate
   
London, EC2M 3UR
   
Attention: Swaps Administration
   
Fax: 020 7085 5050
   
Phone: 020 7085 5000
             
Party B Operations Contact:
Ford Credit Auto Owner Trust 2008-A
   
c/o U.S. Bank Trust National Association, as Owner Trustee
   
300 Delaware Avenue, Ninth Floor
   
Wilmington, Delaware 19801
   
Attn:  Corporate Trust Administration
   
Telephone: (302) 552-3102
   
Fax:  (302) 552-3129
       
with copies to:
       
The Bank of New York,
   
as Indenture Trustee for
   
Ford Credit Auto Owner Trust 2008-A
   
101 Barclay Street
   
Floor 8 West
   
New York, New York 10286
   
Attn: Structured Finance Services -
   
Asset Backed Securities, Ford 2008-A
   
Telephone: (212) 815-4389
   
Fax:  (212) 815-2493;
         
and
         
Ford Motor Credit Company LLC
   
c/o Ford Motor Company
   
WHQ, One American Road
   
Suite 801-C1
   
Dearborn, Michigan 48126
   
Attention:  Securitization Operations Supervisor
   
Telephone: (313) 206-5899
   
Fax: (313) 390-4133



4. Agency Role of Greenwich Capital Markets, Inc.  This Transaction has been
entered into by Greenwich Capital Markets, Inc., as agent for The Royal Bank of
Scotland plc.  Greenwich Capital Markets, Inc. has not guaranteed and is not
otherwise responsible for the obligations of Party A under this Transaction.


4

--------------------------------------------------------------------------------


 
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.
 

 
Best Regards,
                       
FORD CREDIT AUTO OWNER TRUST 2008-A
             
By:     
 U.S. BANK TRUST NATIONAL ASSOCIATION,        
not in its individual capacity
       
but solely as Owner Trustee
                       
 
 By:
/s/ Nicole Poole
   
 
 Name:
Nicole Poole
   
 
 Title:
Vice President
                                 
THE ROYAL BANK OF SCOTLAND PLC
             
By:     
Greenwich Capital Markets, Inc., its agent                        
 
By:
/s/ Deborah Pfeifer
   
 
Name:
Deborah Pfeifer
   
 
Title:
Vice President
 



 


[SIGNATURE PAGE FOR CLASS A-2 FRONT END SWAP CONFIRM]
 
 

--------------------------------------------------------------------------------